DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
Claims 12 through 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/21. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inoue (US 2010/0025859)
Regarding claim 1.
Inoue teaches method for forming a power distribution fabric, comprising: forming a first layer of parallel conductive lines (23,24), having a first width; forming at least one additional layer of conductive lines (16-19) over the first layer of conductive lines, with the conductive lines of each successive layer in the at least one 
 Regarding claim 6.
Inoue teaches at least one of the layers of conductive lines (16,17) is formed with a consistent line spacing, and wherein at least one of the layers of conductive lines (18,19) is formed with an inconsistent line spacing (fig 5).  
Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Or-Bach (US 2018/0197812).
Regarding claim 1.
Or-Bach teaches a method for forming a power distribution fabric, comprising: forming a first layer of parallel conductive lines, having a first width; forming at least one additional layer of conductive lines over the first layer of conductive lines (0306,0308,0310), with the conductive lines of each successive layer in the at least one additional layer having a different orientation relative to the conductive lines of the preceding layer and different width relative to the conductive lines of the preceding layer (fig 3) (paragraph 57).
 
    PNG
    media_image1.png
    490
    629
    media_image1.png
    Greyscale

Regarding claim 2.
  Or-Bach teaches at least one additional layer of conductive lines comprises forming layers of conductive lines that have successively narrower widths relative to previous layers (fig 3).
Regarding claim 3.
Or-Bach teaches forming insulating layer that vertically separate adjacent pairs of conductive layer (fig 2) (paragraph 56).
Regarding claim 4.
Or-Bach teaches forming vias (0312,0318) that penetrate respective insulating layers to connect pairs of conductive lines in respective pairs of vertically adjacent layers of conductive lines (fig 3) (paragraph 57).
Regarding claim 5.
Or-Bach teaches the vias connect alternating lines between a respective pair of layers of conductive lines to establish two distinct electrical networks of lines (fig 3).
 Regarding claim 7.
Or-Bach teaches forming an active layer (0316) that includes one or more circuit components (0314); and forming a semiconductor layer (0316) between the power distribution fabric (0306) and the active layer (0314), with conductive vias that connect conductive lines in a topmost layer of the power distribution fabric to the one or more active components of the active layer (fig 3) (paragraph 57-58).
 Regarding claim 8.
Or Bach teaches forming a top package connection layer (0308,0310) that provides signal communication to the active layer (0314); and forming a bottom package connection layer (0306) that provides power connections to the power distribution fabric (fig 3) (paragraph 57-58).
A recitation of the intended use, power or signal transmission, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding claim 9.
Or-Bach teaches comprising forming one or more signal communication layers between the top package connection layer and the active layer, wherein the one or more signal communication layers do not include any dedicated power distribution connections (fig 3) (paragraph 73).
A recitation of the intended use, power or signal transmission, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10
 Or-Bach forming one or more signal communication layers on the active layer, wherein the one or more signal communication layers do not include any dedicated power distribution connections; and forming one or more mixed signal/power layers on the over the one or more signal communication layers that include signal communication connections and power distribution connections (fig 3) (paragraph 57-75).
 A recitation of the intended use, power or signal transmission, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11.
Or Bach teaches forming one or more interlayer vias (0312,0318) that connect the power distribution connections in the one or more mixed signal/power layers to the power distribution fabric (fig 3) (paragraph 57-58).
A recitation of the intended use, power or signal transmission, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817  

/BRADLEY SMITH/Primary Examiner, Art Unit 2817